Citation Nr: 0638222	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  04-19 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an increase in the amount of Dependency and 
Indemnity Compensation (DIC) payable under the provisions of 
38 U.S.C.A. § 1311 (West 2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from December 1967 to July 
1969.  He died in May 2003.  The appellant claims as his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Anchorage, Alaska.


FINDINGS OF FACT

1.  The veteran filed his original claim of entitlement to 
service connection on March 8, 2002; he was subsequently 
granted service connection for post-traumatic stress disorder 
and adenocarcinoma of the esophagus, both evaluated as 100 
percent disabling, from March 8, 2002.

2.  The veteran was not entitled to receive compensation for 
a service-connected disability that was rated as totally 
disabling for a continuous period of at least eight years 
immediately preceding his death.


CONCLUSION OF LAW

The criteria for entitlement to enhanced DIC are not met. 38 
U.S.C.A. § 1311 (West 2002); 38 C.F.R. § 3.5(e) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

In this case, the Board is of the opinion that any assistance 
beyond what has already been provided is not required in this 
case because there is no reasonable possibility that such 
would aid in substantiating that veteran's claim.  As noted, 
the veteran has been notified of his procedural and appellate 
rights.

Moreover, the relevant facts are not in dispute.  Rather, the 
appeal is based upon the appellant's belief that, in spite of 
the fact that the veteran was not rated as totally disabled 
for a period of at least eight years prior to his death, she 
is entitled to enhanced DIC.  

The Board thus finds that the outcome of the present appeal 
is based upon application of the law to the known facts.  The 
United States Court of Appeals for Veterans Claims (Court) 
has specifically held that the provisions of VCAA are not 
applicable in cases which are decided as a matter of law, and 
not the underlying facts, or development of facts.  See 
Nelson v. Principi, 18 Vet. App. 407, 410 (2004). ("Because 
[the veteran] has no entitlement to [the claimed benefit], 
there is no need to address whether section 5103(a) notice 
was required and provided in this case.")  Se also Manning v. 
Principi, 16 Vet. App. 534, 542- 43 (2002); See also Smith v. 
Gober, 14 Vet. App. 227 (2000) (VCAA has no effect on appeal 
limited to interpretation of law); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001) (VCAA not applicable where law, not 
factual evidence, is dispositive).

Finally, in the circumstances of this case, where there is no 
legal basis for eligibility enhanced DIC benefits, a remand 
for additional development would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).

And, since the RO has provided the appellant with all 
required notice relevant to the legal basis for the denial of 
her claim, the Board finds that there is no prejudice in 
proceeding with the claim at this time. See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993); Sutton v. Brown, 9 Vet. App. 
553, 567 (1996).

Factual Background

In a February 2002 request for payment of unauthorized 
medical expenses, the veteran indicated that he had gone to 
his family doctor, who had referred him to VA.  He stated 
that he did not know that he was eligible for care through 
VA.  He noted that he had never wanted to appy for VA 
benefits because of his pride, but that he had a serious 
medical condition and needed help.  

The veteran filed his original claim of entitlement to 
service connection in March 2002.  He indicated that he had 
previously filed claims with VA for payment of medical care 
expenses and for educational assistance.  He stated that the 
Anchorage Alaska office possessed his records.

An August 2002 rating decision granted service connection for 
post-traumatic stress disorder (PTSD), with a 100 percent 
rating; headaches, with a 10 percent rating; and a gunshot 
wound, with a 10 percent rating.  The RO determined that the 
effective date was March 8, 2002, the date of receipt of the 
veteran's claim.

A May 2003 rating decision granted service connection for 
adenocarcinoma of the esophagus, with a 100 percent rating 
and also granted special monthly compensation.  The effective 
date was March 8, 2002.

The veteran died in May 2003.  A July 2003 rating decision 
granted service connection for the cause of the veteran's 
death.  The RO indicated that entitlement to enhanced DIC was 
considered but that the veteran had not been rated as 100 
percent disabled for a period of eight years prior to his 
death.

In her February 2004 notice of disagreement, the appellant 
argued that her husband would have been entitled if he had 
filed a claim earlier.

In her May 2004 substantive appeal, the appellant stated that 
the veteran had tried to apply for VA benefits when he sought 
treatment from VA 25 years previously in Florida and 20 years 
previously in North Carolina, but that he had been told that 
he was not allowed to apply.  She argued that if the veteran 
had sought treatment or have been allowed to file a claim at 
those times, he would have been granted a 100 percent rating 
and she would be entitled to enhanced DIC benefits.

Analysis

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5(a) (2006).  The amount of DIC 
payable shall be increased if at the time of the veteran's 
death he was in receipt of or was entitled to receive 
compensation for a service-connected disability that was 
rated totally disabling for a continuous period of at least 
eight years immediately preceding his death.  Only periods in 
which the veteran was married to the surviving spouse shall 
be considered in making that determination.  38 U.S.C.A. § 
1311(a)(2) (West 2002); 38 C.F.R. § 3.5(e) (2006).

In Wingo v. West, 11 Vet. App. 307 (1998), the United States 
Court of Appeals for Veterans Claims (Court) interpreted 38 
C.F.R. § 3.22(a) as permitting a DIC award in a case where 
the veteran had not established entitlement to VA 
compensation for a service-connected total disability and had 
never filed a claim for such benefits which could have 
resulted in entitlement to compensation for the required 
period.  The Court concluded that the language of 38 C.F.R. § 
3.22(a) would permit a DIC award where it is determined that 
the veteran "hypothetically" would have been entitled to a 
total disability rating for the required period if he or she 
had applied for compensation during his or her lifetime.

Effective January 21, 2000, VA promulgated a final regulation 
pertaining to DIC benefits for survivors of certain veterans 
rated totally disabled at time of death.  See 65 Fed. Reg. 
3,388-3,392 (2000).  The final regulation established an 
interpretive rule reflecting VA's conclusion that 38 U.S.C.A. 
§ 1318(b) authorizes payment of DIC only in cases where the 
veteran had, during his or her lifetime, established a right 
to receive total service-connected disability compensation 
from VA for the period required by that statute, or would 
have established such a right if not for clear and 
unmistakable error (CUE) by VA.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under a 
different statute, 38 U.S.C.A. § 1311(a)(2) (West 2002) 
(veteran required to have been rated totally disabled for a 
continuous period of eight years prior to death), the 
implementing regulation, 38 C.F.R. § 20.1106 , does permit 
"hypothetical entitlement."

However, in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001) (NOVA I), the Federal Circuit addressed a 
challenge to the validity of 38 C.F.R. § 3.22, and found a 
conflict between that regulation and 38 C.F.R. § 20.1106.  
The Federal Circuit concluded that the revised 38 C.F.R. § 
3.22 was inconsistent with 38 C.F.R. § 20.1106, which 
interprets a virtually identical veterans benefit statute, 38 
C.F.R. § 1311(a)(2), and that VA failed to explain its 
rationale for interpreting these virtually identical statutes 
(38 U.S.C.A. § 1311 and 38 U.S.C.A. § 1318) in conflicting 
ways.  The Federal Circuit remanded the case, and directed VA 
to stay all proceedings involving claims for DIC benefits 
under 38 U.S.C.A. § 1318 where the outcome is dependent on 38 
C.F.R. § 3.22, pending the conclusion of expedited VA 
rulemaking.

Accordingly, on April 5, 2002, VA amended 38 C.F.R. § 20.1106 
to provide that there would be no "hypothetical" 
determinations as to whether a deceased veteran had been 
totally disabled for eight years prior to death so that the 
surviving spouse could qualify for the enhanced DIC benefit 
available under 38 U.S.C. § 1311(a)(2).  See 67 Fed. Reg. 
16,309-16,317 (April 5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), regarding a challenge to the validity of 38 C.F.R. 
§ 3.22 as amended January 21, 2000, the Federal Circuit held, 
in part, that 38 C.F.R. § 3.22 as amended was not invalid 
insofar as it precluded "hypothetical entitlement" as an 
additional basis for establishing eligibility under 38 
U.S.C.A. § 1318.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims where no claim 
had been filed during the veteran's life or the claim had 
been denied and was not subject to reopening "hypothetical 
entitlement" claims.

Thus, VA has established that "hypothetical entitlement" is 
not a viable basis for establishing benefits under either 38 
U.S.C.A. § 1311(a)(2) or 38 U.S.C.A. § 1318.  However, in 
Rodriguez v. Nicholson, 19 Vet. App. 275 (2005), the Court 
determined that the theory of hypothetical entitlement should 
be applied to claims pending the date of the change of 38 
C.F.R. § 3.22, on January 21, 2000.  Prior to that time, the 
amended 38 C.F.R. § 3.22 could not be retroactively applied.  
In this case, there was no claim pending for DIC on January 
21, 2000.  Thus, hypothetical entitlement is not for 
application.  Therefore, the only possible ways of prevailing 
on a claim for increased benefits under 38 U.S.C.A. § 1311 
are: (1) to meet the statutory duration requirements for a 
total disability rating at the time of death; or (2) to show 
that such requirements would have been met, but for clear and 
unmistakable error in a previous decision. 38 U.S.C.A. § 
1318; 38 C.F.R. § 3.22.

The appellant contends that the law was incorrectly applied 
in her case and that if the veteran had applied for benefits 
prior to his March 2002 claim, service connection would have 
been grated, and a total rating would have been assigned to 
his disabilities.  However, as discussed above, hypothetical 
entitlement is not a viable basis for establishing benefits 
in cases such as this.  

The appellant also argues that the veteran had attempted to 
apply for benefits in Florida and North Carolina but had been 
told that he could not apply.  This argument is not supported 
by the record.  Specifically, the veteran stated in February 
2002 that he had not known that he was eligible for care 
though VA, and that he had never wanted to apply for VA 
benefits until he was diagnosed with a serious medical 
condition.  

The record demonstrates that the veteran's original claim for 
service connection was submitted in March 2002, and that the 
effective date for disabilities which were determined to be 
service-connected was appropriately determined to be the date 
of receipt of the veteran's claim.  As noted above, where the 
law and not the evidence is dispositive in a case, 
entitlement to the VA benefits sought must be denied due to 
the absence of legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, (1994).  Accordingly, as the veteran was not rated 
as 100 percent disabled for a period of eight years prior to 
his death, entitlement to enhanced DIC benefits must be 
denied.

The Board notes that the AOJ referenced a change to 
38 U.S.C.A. § 1311.  A revised section provides for a payment 
of enhanced DIC to a spouse with a child under the age of 18.  
However, this provision is applicable effective in 2005.  The 
child in this case reached the age of 18 prior to 2005.  
Accordingly, this provision is not applicable to the 
appellant.


ORDER

Entitlement to an increase in the amount of DIC payable under 
the provisions of 38 U.S.C.A. § 1311 is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


